           Case 1:20-cv-02580-VSB Document 37 Filed 12/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                                      12/20/2020
                                                          :
MARY NAMORATO, ANNA MOLLY,                                :
FARIN GREBER, JUDITH SOSA, JAY                            :
CLARKE and LARRY KERNAN,                                  :
                                                          :        20-CV-2580 (VSB)
                                        Plaintiffs,       :
                                                          :              ORDER
                      - against -                         :
                                                          :
                                                          :
TOWN SPORTS INTERNATIONAL, LLC :
and TOWN SPORTS INTERNATIONAL                             :
HOLDINGS, INC. d/b/a NEW YORK                             :
SPORTS CLUBS,                                             :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the parties’ joint letter regarding Defendants’ application to stay

discovery and Plaintiffs’ opposition to Defendants’ request, (Doc. 33), and Defendants’ notice of

bankruptcy, filed September 15, 2020, (Doc. 36). In view of Defendants’ voluntary petitions

under chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for

the District of Delaware (the “Bankruptcy Court”), this case is stayed pursuant to 11 U.S.C. §

362(a), until the bankruptcy actions are closed, dismissed, discharge is granted or denied, or until

the Bankruptcy Court grants relief from the stay. The parties are directed to file a joint letter

update in 45 days, or as soon as the Bankruptcy Court renders a decision impacting the stay.
        Case 1:20-cv-02580-VSB Document 37 Filed 12/20/20 Page 2 of 2




SO ORDERED.

Dated: December 20, 2020
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
